Appeal from an order of the Special Term of the Supreme Court, Warren County, permitting the defendant to discontinue a counterclaim interposed by him in the plaintiff’s separation action. The defendant had interposed a counterclaim for annulment on the ground of fraud but, when it appeared that this would delay the speedy trial of the separa*868tion action, the defendant sought permission to discontinue the counterclaim without prejudice and the permission was granted. The order appealed from was a discretionary one and we find no abuse in the exercise of the Special Term’s discretion. Order affirmed, with $10 costs. Bergan, J. P., Coon, Halpern and Zeller, JJ., concur.